Cite as 2014 Ark. App. 700

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CR-14-473


VINCENT BOGARD                                     Opinion Delivered   DECEMBER 10, 2014
                                APPELLANT
                                                   APPEAL FROM THE PULASKI
V.                                                 COUNTY CIRCUIT COURT,
                                                   FOURTH DIVISION
                                                   [NO. 60CR-13-2719]
STATE OF ARKANSAS
                                  APPELLEE         HONORABLE HERBERT WRIGHT,
                                                   JUDGE

                                                   REVERSED AND REMANDED
                                                   WITH INSTRUCTIONS


                               DAVID M. GLOVER, Judge

       Appellant Vincent Bogard was charged by criminal information with the offenses of

robbery and theft of scrap metal. After a bench trial, the Pulaski County Circuit Court found

Bogard guilty of robbery, but found him not guilty of theft of scrap metal. At the sentencing

hearing, the trial court placed Bogard on three years’ probation, fined him $500 plus court

costs, and ordered him to pay restitution of $1,996.50. On appeal, Bogard argues that the trial

court erred in ordering him to pay restitution in connection with the alleged commission of

theft of scrap metal given the fact that Bogard was found not guilty of this offense by the trial

court. We agree with Bogard’s argument and reverse the trial court’s order for restitution;

we further remand this case and order the trial court to direct that any restitution already paid

by Bogard be refunded.
                                 Cite as 2014 Ark. App. 700

       At trial, Bradley Rogers, an employee of Whitwell and Ryles Real Estate Investments,

testified as follows. On July 22, 2013, he arrived at a house located at 2 Wimberly Drive

between 7:45 and 8:00 a.m. to begin work. As he pulled up, he noticed that the air-

conditioning unit on the left side of the house had been taken apart and the condensing coil

had been taken out. Rogers called his employer and reported the problem. Later, Rogers

noticed a white, extended-cab truck pull up and stop; a man exited the truck on the passenger

side, walked toward the house, grabbed the garbage can, and began pulling it toward the

truck. When Rogers and his co-worker, Richard Barry, confronted the man, asked him to

stop, and questioned what he was doing, the man (identified by Rogers as Bogard), told them

that he needed to get some trash out of his truck. When Rogers and Barry told him that he

could not do that, Rogers was able to look into the trash can and saw that the condensing coil

missing from the air-conditioning unit was inside the trash can. When Rogers saw the

missing coil, he told Barry to call 911. Rogers testified that Barry then stepped into Bogard’s

way, and Bogard shoved Barry, ran to the truck, and left. Rogers called 911 with the license-

plate number and a description of the truck, and police were able to locate and arrest Bogard.

Rogers said that to his knowledge, none of the actions taken by Bogard were authorized.

       Steven Whitwell testified that he was part owner and part of management of the LLC

that owned 2 Wimberly Drive. According to Whitwell, the company purchases properties

to rent and sell. Whitwell said that on July 22, he was notified that the air-conditioning unit

at 2 Wimberly Drive had been destroyed and that the cost to temporarily fix the unit and to




                                              2
                                 Cite as 2014 Ark. App. 700

permanently replace it was $1,939.50.1

       The trial court found Bogard guilty of robbery but not guilty of theft of scrap metal.

At the sentencing hearing, the prosecuting attorney asserted that Bogard had to pay restitution

and at trial the victim had testified to the amount of restitution. Bogard objected, claiming

that no restitution was owed because the purpose of restitution was to make the victim whole

with respect to the financial injuries suffered as a result of the crime committed; the State’s

restitution amount was based on the damage done to the air-conditioning unit; and Bogard

was found not guilty of theft of scrap metal. The State countered that an element of robbery

is intent to commit a theft, and Bogard was convicted of robbery. The trial court overruled

Bogard’s objection. The State then gave the victim’s name as Steven Whitwell. The trial

court placed Bogard on three years’ probation, fined him $500 plus court costs, and ordered

him to pay $1,996.50 in restitution to Steven Whitwell. Bogard now brings this appeal.

       Arkansas Code Annotated section 5-4-205 (Repl. 2013), provides, in pertinent part:

       (a)(1) A defendant who is found guilty or who enters a plea of guilty or nolo
       contendere to an offense may be ordered to pay restitution.

                                             ....

       (b)(1) Whether a trial court or a jury, the sentencing authority shall make a
       determination of actual economic loss caused to a victim by the offense.

(Emphasis added.) The goal of restitution is to make a victim whole. Jester v. State, 367 Ark.
249, 239 S.W.3d 484 (2006). This court has held that it is error for a defendant to be ordered



       1
       We note that Whitwell’s testimony regarding damages and the amount of restitution
ordered to be paid differs by $57.

                                              3
                                 Cite as 2014 Ark. App. 700

to pay restitution for offenses with which he has not been charged or to which he did not

plead guilty or no contest. Simmons v. State, 90 Ark. App. 273, 205 S.W.3d 194 (2005);

Fortson v. State, 66 Ark. App. 225, 989 S.W.2d 553 (1999). In the present case, while Bogard

was charged with theft of scrap metal, he was acquitted of this offense at the bench trial.

       A person commits robbery if, with the purpose of committing a felony or

misdemeanor theft or resisting apprehension immediately after committing a felony or

misdemeanor theft, the person employs or threatens to immediately employ physical force

upon another person. Ark. Code Ann. § 5-12-102(a) (Repl. 2013). Bogard does not contest

the sufficiency of the evidence to support the robbery conviction. The victim of the robbery

was Richard Barry; he did not testify at trial; therefore, no economic-loss evidence as to Barry

was presented at trial. The “victim” named by the State as the person to whom restitution

was due was Steven Whitwell; but all of Whitwell’s testimony went to the economic damage

suffered from the destruction of the air-conditioning unit. However, Bogard was acquitted

of the theft-of-scrap-metal charge.

       The State argues that while Bogard was acquitted on the theft-of-scrap-metal offense,

he was found guilty of robbery by the trial court, which qualifies as being found guilty of “an”

offense under Arkansas Code Annotated section 5-4-205(a)(1) that authorizes an order of

restitution. The State’s position is that a defendant who is found guilty of any offense may

be ordered to pay restitution, regardless of whether the offense caused any actual economic

loss to the victim. We disagree. While there was some actual economic loss in this

situation—the destruction of the air-conditioning unit—Bogard was acquitted of the offense


                                               4
                                Cite as 2014 Ark. App. 700

that corresponded with that economic loss—theft of scrap metal. The victim of the robbery

for which he was convicted, Richard Barry, presented no evidence that he suffered any actual

economic loss. Therefore, the trial court erred in ordering Bogard to pay restitution to

Whitwell for the air-conditioning unit, and we reverse that decision. We also remand this

case to the trial court to direct that any restitution already paid by Bogard to Whitwell be

refunded. See Simmons, supra (holding that the State must obtain a conviction related to the

charges in order to seek restitution based on that conviction).

       Reversed and remanded with instructions.

       PITTMAN and WHITEAKER, JJ., agree.

       Colleen Barnhill, Deputy Public Defender, by: Clint Miller, Deputy Public Defender,

for appellant.

       Dustin McDaniel, Att’y Gen., by: Ashley Priest, Ass’t Att’y Gen., for appellee.




                                              5